Citation Nr: 0121468	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  98-20 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to an increased initial rating for residuals 
of left forearm muscle injury currently rated as 20 percent 
disabling.

2.  Entitlement to an increased initial rating for status 
post fracture of left fourth finger currently rated as 10 
percent disabling.

REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. L. Ward, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1994 to 
January 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied a rating in excess of 10 
percent for residuals of left forearm muscle injury, and a 
compensable rating for status post fracture of the fourth 
left finger.  The Board notes that it has recharacterized the 
issue of entitlement to an increased rating in order to 
comply with the recent opinion by the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court"), in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had mistakenly 
treated the issue as one for an 'increased evaluation for 
service- connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was."  The Court then 
indicated that "this distinction is not without importance in 
terms of VA adjudicative actions," and remanded the matter 
for the issuance of a Statement of the Case.

As in Fenderson, this case involves a disagreement with the 
original rating awarded for this condition, rather than a 
claim for an increase of the original rating.  Additionally, 
the December 1999 hearing officer's decision and Supplemental 
Statement of the Case, provided the veteran with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the assignment of the initial 
disability evaluation for this disability.  In addition, the 
appellant's pleadings herein clearly indicate that he is 
aware that his appeal involves the RO's assignment of the 
initial disability evaluation.  Consequently, the Board sees 
no prejudice to the appellant in recharacterizing the issue 
on appeal to properly reflect the appellant's disagreement 
with the initial evaluation assigned to the left forearm and 
fourth left finger disabilities.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran seeks increased initial ratings for his service 
connected left forearm muscle injury, and fourth left finger 
injury.  In February 1999, after a local hearing the hearing 
officer increased the initial 10 percent rating for the left 
forearm muscle injury by an additional 10 percent under 
diagnostic code 8516, to include ulnar sensory anoxopathy, 
and for the fourth left finger from 0 percent under 
diagnostic code 5227 (ankylosis) to 10 percent under 
diagnostic code 7804 (painful, tender scarring on objective 
observation).  The veteran testified before the undersigned 
Member of the Board in March 2001.


REMAND

The service medical records show that in September 1997, 
while painting, the veteran suffered a laceration of the left 
forearm that left residual weakness of the arm and fingers of 
the left hand.  Also, in October 1997, the veteran sustained 
a spiral, non-displaced fracture of the fourth left finger.

On orthopedic examination in August 1998, the examiner noted 
a zig-zag 6 cm. scar over the volar mid-forearm.  Muscle 
strength of the finger extensors of the left hand was 4+/5 
with no clear weakness of the wrist flexors or extensors.  
The fourth distal interphalangeal joint ("DIP") was 
slightly angulated and sore being held in position of 45 
degrees of flexion with no further flexion possible and 
minimal further extension of approximately 10-20 degrees. The 
examiner noted an overall impression of ongoing 
musculoskeletal problems, and that the veteran suffered from 
a significant injury to the left forearm which seems to have 
caused neuropathic injury leading to chronic weakness of some 
of the extensors of his left fingers.  Neurologic 
consultation with nerve conduction tests were recommended.

In an April 1999 VA neurologic examination of peripheral 
nerves, the examiner noted that the veteran reported a 
history of difficulty flexing, and more particularly, 
extending the fingers of his left hand because it produced 
pain.  The veteran also reported spontaneous cramping 
contractures of the thumb, index and third fingers in 
particular, and numbness and tingling paresthesia in the 
medial forearm spreading up toward the axilla at night.  On 
physical examination, the examiner noted no asymmetry in bulk 
or gross appearance on comparison of the left and right arm 
and forearm.  The examiner also noted a 3-4 cm., well healed 
laceration scar in the mid-medial forearm skin.  Detailed 
muscle examination revealed weakness of grip, finger 
extension, interosseous function, abductor pollicis brevis 
function, but no wasting.  The source of the weakness, 
whether due to pain or neurologic problems, was unclear.  
Normal sensory examination was noted, although the veteran 
complained of pain, paresthesia, and some cramping of the 
fingers of the hand and the area of the forearm.  The 
examiner opined that absent sensory deficit and based on 
intact muscle bulk, the problem was more likely mechanical 
than neurogenic.  Electrodiagnostic testing was recommended.

After electrodiagnostic testing, a July 1999 addendum to the 
April 1999 VA examination noted a small sensory deficit on 
the left side in ulnar nerve tests, consistent with some 
ulnar sensory neuropathy on the left, which was felt to be a 
residual of the veteran's laceration.  The examiner concluded 
that there was no evidence of other neuropathic compromise, 
and that it seemed likely that the majority of the veteran's 
symptoms were musculoskeletal rather than neuropathic.

At his March 2001 hearing before the Board, the veteran and 
his representative asserted that the veteran had significant 
functional impairment due to his injuries.  The veteran 
testified that prior to the injuries, he was ambidextrous and 
used both hands interchangeably, but as a result of the 
injuries to his forearm and finger he could no longer do so, 
forcing him to be more right-handed.  He testified that he 
experienced pain, tingling and spasms which caused his hand 
to "get stuck."  He testified that some mornings he was 
unable to open his hand without using the other hand to open 
it up, that he was unable to make a fist, and writing was 
uncomfortable.  He indicated that he "just can't do all the 
things [he] used to do," that he was unable to pick up 
things, that he dropped things, and that his condition was 
getting worse.

The Board notes that in a February 1999 local hearing, the 
veteran's representative contended that the holding in DeLuca 
v. Brown, 8 Vet. App. 202, (1995), applied to the veteran's 
claims of pain and suffering.  In the March 2001 hearing 
before the Board, the issue of functional impairment was 
asserted.  In reviewing the evidence in the claims folder, it 
does not appear that the analysis postulated in the DeLuca v. 
Brown case was undertaken in addressing the veteran's 
complaints of functional impairment, pain, spasms, and his 
inability to make a fist, to pick things up, or to prevent 
against dropping things.

In light of the above, and the veteran's recent testimony of 
worsening of the condition, this case must be remanded for a 
new examination in order to ascertain his current level of 
impairment.  See Proscelle v. Derwinski  2 Vet. App. 629 
(1992) (where an appellant claims that his condition is worse 
than when originally rated, and the available evidence is too 
old for an adequate evaluation of appellant's current 
condition, the VA's duty to assist includes providing a new 
examination); Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  Remand is also required for 
re-evaluation of the claim in light of the provisions of 
38 C.F.R. §§  4.40, 4.45 (2000) and the United States Court 
of Veterans Appeals' (Court) holding in DeLuca v. Brown, 8 
Vet.App. 202 (1995).

Additionally, the Board notes that during the pendency of 
this claim, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000). The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date. 
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2096-2099 (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist. 
See Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  The RO has not yet considered the veteran's claim 
in the context of the new law.  Nor has the veteran had an 
opportunity to address his claim in that context.  
Accordingly, in view of the above, the RO will have the 
opportunity to comply with the new law, and to avoid the 
possibility of prejudice.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

In view of the need for an evaluation of the veteran's 
current disabilities under DeLuca prior to appellate 
consideration, and in an effort to ensure due process in 
light of the new changes in the law above, this case is 
REMANDED for the following development.

1. The RO must review the claims folder and 
ensure that all notification and  development 
required by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, is completed.  
In particular, the RO should ensure that the 
new notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.

2. The RO should request the veteran to identify 
the names, addresses, and approximate dates of 
treatment for all health care providers, VA or 
private, inpatient or outpatient, who may 
possess additional records of treatment 
pertinent to his claims for higher 
evaluations. After securing any necessary 
authorization from the veteran, the RO should 
attempt to obtain copies of those pertinent 
treatment records identified by the veteran 
which have not been previously obtained. 

3. The veteran should be accorded a VA 
examination by an appropriate specialist(s) 
to determine the current nature and 
severity of the veteran's left forearm and 
finger disorder. The veteran's claims 
folder and a copy of this remand must be 
made available to each examiner prior to 
the evaluation so that the examiner may 
review the pertinent historical data 
contained therein. The examiner should 
obtain all tests or studies deemed 
necessary. The examiner should record 
pertinent medical complaints, symptoms, and 
clinical findings, including range of 
motion of the forearm, and hand in degrees 
of arc, with an explanation as to what is 
the normal range of motion. The examiner 
should also characterize the severity of 
any limitation of motion of both forearm 
and finger or hand.  The examiner should 
record information concerning pain and 
spasms on use, and comment on the 
functional limitations, if any, caused by 
the left forearm and fourth left finger 
disorder.  It is requested that the 
examiner specify whether the left forearm, 
or finger disorder consistently cause 
weakened movement, excess spasms, excess 
fatigability, and incoordination, and if 
so, comment on the severity of these 
manifestations.  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.  With respect 
to the subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the forearm, and 
affected finger, and the presence and 
degree of, or absence of, muscle atrophy 
attributable to the disabilities; the 
presence or absence of changes in condition 
of the skin indicative of disuse due to the 
forearm and finger; and the presence or 
absence of any other objective 
manifestation that would demonstrate disuse 
or functional impairment due to pain 
attributable to the forearm, and finger 
disabilities.  In addition, the examiner 
should carefully elicit all of the veterans 
subjective complaints and offer opinions as 
to whether there is adequate pathology 
present to support the level of each of the 
veterans subjective complaints.  The 
examiner should also offer an opinion as to 
the extent of any increased functional loss 
due to pain on increased use of the 
forearm, or finger during any flare-up of 
disorders, expressed, if possible, in 
additional degrees of loss of range of 
motion. 

4. To help avoid future remand, the RO should 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, it must be returned to 
the examiner for corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998.  
Thereafter, the RO should review the 
veteran's claims for increased disability 
evaluations for the left forearm, and 
fourth left finger disorder, with 
consideration of the provisions of 38 
C.F.R. §§ 4.40 and 4.45, and the holding in 
DeLuca, as appropriate.

As is noted in the introduction of this remand, this appeal 
arises from initial ratings of service connected 
disabilities.  In such cases, the Court has stated that 
separate ratings can be assigned separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
reconsidering the veteran's claim, the RO must determine 
whether a staged rating is indicated by the evidence for any 
period of the veteran's pending claim.  38 C.F.R. §§ 3.40, 
3.50, 4.40 (2000).

If any benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case, which contains all applicable 
regulations and diagnostic codes, and provided an 
opportunity to respond. The case should then be returned 
to the Board for further appellate consideration. By this 
action, the Board intimates no opinion, legal or factual, 
as to the ultimate disposition warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




